Citation Nr: 1317764	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  10-37 595	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disorder.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left shoulder disorder.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bronchitis.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cardiac (heart) disorder.

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus.

7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disorder.

8.  Entitlement to service connection for a fungal infection of the feet.

9.  Whether new and material evidence has been submitted to reopen a claim of entitlement to disability benefits under the provisions of 38 U.S.C.A. § 1151 for additional cardiac disability, claimed to be the result of a March 2004 VA cardiac catheterization.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from August 1976 to August 1979.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision and a September 2010 rating issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

The record before the Board consists of the appellant's paper claims file and an electronic file known as Virtual VA.  In February 2013, the office of the appellant's attorney submitted a written waiver signed by the appellant of his right to have the RO readjudicate his claims with the VA medical treatment evidence (dated between 2003 and 2012) that was added to the Virtual VA file in October 2012.  See 38 C.F.R. § 20.1304(c).

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to disability benefits under the provisions of 38 U.S.C.A. § 1151 for additional cardiac disability, claimed to be the result of a March 2004 VA cardiac catheterization, is addressed in the Remand portion of the decision below and that issue is remanded to the RO.


FINDINGS OF FACT

1.  The Board denied service connection for right and left knee disorders; a left shoulder disorder; bronchitis; a cardiac (heart) disorder and diabetes mellitus (DM) in a final decision issued in December 2005.

2.  The evidence received subsequent to the Board's December 2005 final decision includes service personnel records, additional private and VA treatment records, additional Social Security Administration (SSA) records and lay statements.

3.  The evidence submitted since the Board's December 2005 final decision includes evidence that was not previously of record, but it does not relate to an unestablished fact, nor does it raise a reasonable possibility of substantiating any one of the claims for service connection for a right or left knee disorder; a left shoulder disorder; bronchitis; a cardiac (heart disorder); or DM.

4.  The RO denied service connection for a back disorder in a final rating decision issued in January 1980.

5.  The evidence submitted since the RO's January 1980 final rating decision includes service personnel records, private and VA treatment records, SSA records, hearing testimony and lay statements.

6.  The evidence submitted since the RO's January 1980 final rating decision includes evidence that was not previously of record, but it does not relate to an unestablished fact, nor does it raise a reasonable possibility of substantiating the claim for service connection for a back disorder.

7.  A fungal infection or other skin disorder of either foot has not been demonstrated at any time during the appeal period.


CONCLUSIONS OF LAW

1.  The Board's December 2005 decision denying service connection for right and left knee disorders; a left shoulder disorder; bronchitis; a cardiac (heart) disorder; and DM is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.200, 20.1100, 20.1104 (2012).

2.  New and material evidence has not been presented since the December 2005 Board decision denying service connection for right and left knee disorders; thus, neither claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  

3.  New and material evidence has not been presented since the December 2005 Board decision denying service connection for a left shoulder disorder; thus, the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  

4.  New and material evidence has not been presented since the December 2005 Board decision denying service connection for bronchitis; thus, the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  

5.  New and material evidence has not been presented since the December 2005 Board decision denying service connection for a cardiac (heart) disorder; thus, the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  

6.  New and material evidence has not been presented since the December 2005 Board decision denying service connection for DM; thus, the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  

7.  The January 1980 rating decision which denied service connection for a back disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302 (2012).

8.  New and material evidence has not been presented since the January 1980 rating decision denying service connection for a back disorder; thus, the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  

9.  A fungal infection of either foot was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify a veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by VA.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Dingess notice was provided to the appellant by means of a VA letter dated in October 2008.

With respect to claims to reopen, VA must both notify a veteran of the evidence and information that is necessary to reopen the claim and notify a veteran of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the veteran with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In October 2008, and in January and March of 2009, prior to the initial decision on the claims by the RO, the appellant was provided notice of the information and evidence needed to reopen his service connection claims for right and left knee disorders, a left shoulder disorder, bronchitis, a cardiac/heart disorder, DM and a back disorder.  The notice letters defined the terms "new and material evidence" and advised the appellant that his claims for service connection was previously denied because the medical evidence did not show that the claimed conditions were incurred in service or related to service.  The appellant was further instructed not to submit repetitive or cumulative evidence.  He was also encouraged to identify outstanding pertinent evidence that VA could obtain on his behalf.  The appellant received similar information in the August 2009 rating decision currently on appeal.  38 C.F.R. § 3.159.  Therefore, VA has met all statutory and regulatory notice and duty to assist provisions.

With respect to the appellant's remaining service connection claim for a foot fungus, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The RO's October 2008 letter, provided prior to initial adjudication of that service connection claim by the RO in August 2009, advised the appellant of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the appellant with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman, 19 Vet. App. at 486.  Accordingly, with this letter, the RO effectively satisfied the notice requirements with respect to this issue on appeal.

In addition, all of the claims were readjudicated in the August 2010 Statement of the Case (SOC), along with complete notification of the new and material evidence standards and the requirements for service connection.  Mayfield, 444 F.3d at 1333.

The Board finds that a reasonable person could be expected to understand what information and evidence was required to reopen the claims of entitlement to service connection for right and left knee disorders, a left shoulder disorder, bronchitis, a cardiac/heart disorder, DM and a back disorder.  The Board also finds that a reasonable person could be expected to understand what information and evidence was required to establish entitlement to service connection for a foot fungus.  The information provided allowed the appellant to effectively participate in the appeal process.  Moreover, the appellant has been represented by an attorney throughout the duration of the appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (holding that representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error.").  In sum, the Board finds that any deficiency in the notice to the appellant or the timing of the notice is harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues on appeal has been obtained.  The appellant's service treatment records and post-service treatment records have been obtained.  Social Security Administration records have also been obtained and associated with the claims file.

The Board notes that VA is not required to provide a new medical examination to a veteran seeking to reopen a previously and finally disallowed claim unless new and material has been presented.  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); cf. Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (finding a standard that would require reopening if the newly submitted evidence along with the other evidence of record, combined with VA assistance raises a reasonable possibility of substantiating the claim).  The appellant in this case is not entitled to a VA examination as new and material evidence was not submitted and, as discussed further below, does not raise a reasonable possibility of substantiating the claims of entitlement to service connection for right and left knee disorders, a left shoulder disorder, bronchitis, a cardiac/heart disorder, DM and a back disorder even with VA's assistance.  Shade, 24 Vet. App. at 116-18.

As for the foot fungus claim, the appellant was not afforded a VA medical examination.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third element can be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that VA is not obligated to provide the appellant with a medical examination or opinion related to his foot fungus claim as there is no evidence of record that indicates that the claimed condition may be associated with any event, injury or disease in service.  The appellant's service medical records are silent for any complaints of, treatment for, or diagnosis of, any skin disorder of the feet.  In addition, the appellant has not provided any statements with respect to continuity of symptoms since service.  Furthermore, the medical evidence of record, including treatment records dated from 1982 to 2012, does not show continuity of symptomatology with respect to the claimed foot fungus condition.  In fact, the medical evidence of record does not include any complaints of, or diagnosis of, any foot fungus or other chronic skin condition of the feet.  

Absent a finding of continuity of symptomatology, a VA examination is not required on that basis.  Finally, the medical evidence of record does not indicate any relationship between the claimed foot fungus and any event, injury or disease incurred in service.  Thus, the criteria set forth in McClendon for VA examination or medical opinion have not been met, and VA is not required to provide the appellant with a medical examination or opinion in relation to the foot fungus claim.

Finally, there is no indication in the record that additional evidence relevant to any one of the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination) (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

II.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The Veteran prevails in either event.  However, if the weight of the evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  New and Material Evidence Claims

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996).

If, after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first adjudicated the claim, VA will reconsider the claim notwithstanding the provisions of 38 C.F.R. § 3.156(a).  Such records include: (i) service records that are related to a claimed in-service event, injury or disease; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c)(1)(i)-(iii).  

Here, copies of the appellant's service personnel records were added to the evidence of record in August 2006.  Therefore, these records were not before the Board at the time of the December 2005 decision that denied the claims for service connection for right and left knee disorders, a left shoulder disorder, bronchitis, a cardiac/heart disorder and DM or before the RO at the time of the January 1980 rating decision that denied the claim for service connection for a low back disorder.  However, these service personnel records are not relevant to the issues on appeal.  The added service personnel record include the appellant's records of assignments, military schools and training, enlistment papers, separation papers, travel orders, promotion orders, enlisted evaluation reports, security clearance documents, letters of appreciation and recommendation for promotion and an Article 15 record of proceedings.  There is no mention of the appellant's claimed disabilities in these service personnel records.

Thus, although service personnel records were associated with the claims file after the January 1980 RO decision and after the December 2005 Board decision, those records are not relevant to the issues on appeal as they do not show that the appellant was diagnosed as having a right or left knee disorder, a left shoulder disorder, bronchitis, a cardiac disorder, DM or a low back disorder in service, nor do they reflect that any one of these conditions was caused in or aggravated by active duty.  Accordingly, there is no basis for reconsideration of the January 1980 rating decision or the December 2005 Board decision on account of the newly associated service personnel records.  These records are not relevant and the claims cannot be reconsidered on a de novo basis due to the addition of the service personnel records.  See 38 C.F.R. § 3.156(c).  

The appellant submitted his original claims for a back injury and a bilateral knee disorder in a VA Form 21-526 received by the RO in August 1979.  Those claims were denied in a rating decision issued in January 1980; the back claim was denied because there was no evidence of any back injury in service and the knee claims were denied because no residuals of the in-service knee-related incidents were noted on the last service examination.  The appellant was notified of these denials in January 1980, but he did not appeal and he did not submit any additional evidence during the appeal period.  As such, the January 1980 rating decision became final.  38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103.

The January 1980 rating decision is also the last time the appellant's back claim was finally disallowed on any basis; that decision is final and may not be reopened in the absence of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Therefore, the back service connection claim may be reopened only if new and material evidence has been secured or presented since the January 1980 rating decision.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

The appellant submitted his original claim for service connection for a heart disorder in December 1997.  That claim was denied in a rating decision issued in April 1998; the basis of the denial was that no heart disorder was incurred in service and because the appellant had not submitted evidence of current disability.  As reflected by the appellant's November 1998 Notice of Disagreement (NOD) in relation to other claims, he did not appeal the heart claim denial.  

The appellant also sought service connection for a left shoulder disorder and to reopen his bilateral knee claims in December 1997.  Reopening of those two claims was denied in the April 1998 rating decision.  The appellant perfected an appeal as to those two issues and presented testimony before the Board in November 2000.  The Board found that the left shoulder claim should have been treated on a de novo basis and remanded the claims for additional development in February 2001.

While the case was in remand status, the appellant submitted claims for service connection for bronchitis and a heart attack in April 2002.  The RO denied those two claims in a rating decision issued in July 2002; the basis of the denials was that the service medical records did not show treatment for either condition and because the appellant did not submit any evidence showing that either condition was incurred in or aggravated by service.  

In May 2003, the appellant submitted a claim for service connection for DM.  This claim was denied in a rating decision issued in August 2003; the basis of the denial was that the service medical records did not show treatment for DM and the service separation examination was negative for DM and because the appellant's DM was first diagnosed with DM in 2003 (more than one year after his service separation).

The appellant perfected his appeals as to the bronchitis, heart and DM claims and presented testimony before the Board in May 2005.  He also presented testimony relating to his left shoulder and both knees during that Board hearing.

The Board subsequently issued a panel decision, in December 2005, which reopened the appellant's bilateral knees claim and denied it on the merits.  The Board also denied the appellant's service connection claims for the left shoulder, bronchitis and heart disorders, as well as the DM claim, in that December 2005 panel decision.  The basis of this decision was that the appellant's claimed disorders were first identified many years after his separation from service and they were not shown to be related to any incident of his military service.  

The appellant was notified of this decision and he was provided his appellate rights; he filed a motion for reconsideration with the Board in August 2006.  The Board denied the appellant's motion in October 2006.  The appellant then appealed the Board's December 2005 decision to the Court, but his appeal was dismissed for lack of jurisdiction in April 2007.  Accordingly, the Board's December 2005 decision denying service connection for DM and bronchitis and for bilateral knee, left shoulder and cardiac/heart disorders is final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.200, 20.1100, 20.1104.

Thereafter, the appellant filed a claim for service connection for right and left knee disorders, a left shoulder disorder, bronchitis, a cardiac disorder, DM and a back disorder in October 2008.  The RO denied the appellant's claims on the grounds that he failed to submit new and material evidence.  In this context, the appellant was advised to submit evidence showing that his claimed disorders were incurred in or aggravated by his military service.  The appellant was notified of this decision, provided his appellate rights, and perfected this appeal.

The December 2005 Board decision is also the last time the appellant's right and left knee, left shoulder, bronchitis, cardiac and DM claims were finally disallowed on any basis; that decision is final and may not be reopened in the absence of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Therefore, these claims may be reopened only if new and material evidence has been secured or presented since the December 2005 Board decision.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

The evidence considered by the Board in making its December 2005 decision included such evidence as written statements from the appellant, third parties and his representatives; the appellant's service medical treatment records; his August 1979 application for benefits; VA and private medical treatment records dated between 1982 and 2004; a January 1997 SSA grant of benefits; the report from the VA medical examination conducted in October 2003; and testimony presented by the appellant at hearings conducted in January 1999, November 2000, and May 2005.  

The evidence added to the record subsequent to the issuance of the December 2005 Board decision includes written statements from the appellant and his representatives; the appellant's service personnel records; additional SSA records; and copies of private and VA treatment records dated between 1994 and 2012.

1.  Right and left knee claims

The evidence of record at the time of the December 2005 Board decision included the appellant's service medical records which show that the appellant complained of left knee pain, primarily patella pain, in September 1976.  In May 1977, the appellant was seen for complaints of a three-month history of bilateral knee pain.  Radiographic examination of each knee was negative.  The clinical assessment was knee strain and the appellant was treated with an ace bandage wrap, heat, and Tylenol.  There were no further entries in the service medical records regarding any complaints, injuries, or treatment for the appellant's knees during the remainder of his service.  The report of May 1979 separation examination did not include any notations as to any knee complaints or any findings of any knee abnormalities.  

The evidence of record also included VA facility records, including applications for treatment dated in June 1980 and March 1982, and VA treatment records dated between 1982 and 1983.  These records include a March 1982 treatment record for viral gastroenteritis and a July 1983 treatment record for chest pain.  The treatment records do not include any complaint of, or diagnosis of, any knee disorder. 

Private medical treatment records indicate that the appellant sought treatment after he was rear-ended in an automobile accident in July 1994.  He did not report any problems with his knees at that time.  In July 1997, his knees were x-rayed at a VA facility; the associated report states that the appellant's knees were normal.  VA medical records reflect that the appellant was seen, in June 1999, for complaints of painful knees.  Radiographic examination of the appellant's knees revealed well preserved articular surfaces, with no evidence of degenerative joint disease (DJD).  Bony structures and soft tissue were unremarkable.  The appellant's knees were described as normal.

The appellant was found to be too disabled to work in an SSA decision issued in January 1997.  The appellant was found to be disabled as of July 1994, and the disabilities that caused him to be unable to work were listed as the left shoulder, headaches and blackouts.  There was no mention of any knee disorder.

At the hearings conducted in January 1999, and November 2000, the appellant testified that he had injured his knees in service and that he had been treated with pain pills.  He stated that he had not reported having any knee disorders at his separation examination and that he had not sought any treatment for his knees immediately after service.  In addition, he could not recall any recent treatment for his knees during the prior four or five years.  The appellant further testified that he had not had any accidents, injuries or surgeries involving his knees since service.

Private medical records reflect that the appellant presented with complaints of pain in his left arm, left hand, knees, back and stomach in October 2000.  His complaints of knee pain were again noted in April 2001.  In August 2001, it was noted that the appellant had reported that he had hurt his knees in basic training.  The clinical assessment was chondromalacia and early DJD of the knees.  

In October 2001, the appellant was seen by a private physician who specialized in arthroscopic and reconstructive surgery of the hip, knee and shoulder.  The appellant reported that he had had problems with both knees since 1976, when he was in the Army in basic training and a drill sergeant stepped on the posterior aspect of his legs while he was lying on the ground.  He said that this had caused puncturing of his anterior knees.  He also said that he punctured the knees again while subsequently crawling in the woods.  The appellant stated that he had had anterior knee pain since that time along with some medial and lateral pain; he said the pain had been getting worse in recent years.  Radiographic examination revealed some mild patellofemoral degenerative changes and mild lateral patellar tilt.  The clinical impression was bilateral knee patellar mal-tracking with chondrosis and rule out torn medial meniscus.  A November 2001 report indicates that magnetic resonance imaging (MRI) studies of each knee had indicated the presence of bilateral knee patellar mal-tracking with chondrosis and a bony infarct of the right anterior distal femur.

The appellant was afforded a VA medical examination in October 2003; the examiner stated that the claims file had been reviewed in conjunction with the examination.  The appellant reported that his knees had been injured in basic training.  He said that when he played basketball, his knees might pop, swell, and become painful.  He had never had any knee surgery.  The examiner noted that x-rays of the appellant's knees taken long after the alleged injuries had been negative for any knee pathology.  After examining the appellant, the examiner opined that the appellant's bilateral knee complaints were not related to any in-service injuries.  The examiner concluded that the in-service events described by the appellant in relation to his bilateral knee injuries would not be responsible for any significant joint disorders.

At his May 2005 Travel Board hearing, the appellant testified that his knees were injured in basic training when the drill instructor walked on top of his knees while he was at the firing range.  He also said that he injured his knees again later that day while training in the woods when sticks from cut trees stuck into his knees and that he continued to complain about his knees throughout his three years of military service.

The copies of private and VA treatment records dated between 1994 and 2012 that were added to the evidence of record after the December 2005 Board decision was issued reveal that the appellant was treated in 2001 for chondromalacia and early DJD.  The appellant's attorney has argued that the new medical evidence establishing the existence of current knee disorders, along with the appellant's lay statements regarding the in-service incurrence of those conditions, constitutes new and material evidence.

Evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  The evidence submitted since the December 2005 Board decision does not provide relevant information demonstrating that the appellant has any chronic knee pathology that is related to some incident of his active military service, including his described injuries during basic training.  The diagnoses of chondromalacia and DJD were of record at the time of the December 2005 Board decision, as were the appellant's descriptions of his injuries during basic training.  Therefore, the evidence added to the claims file is duplicative of evidence already of record.  In addition, no competent medical opinion relating any current right or left knee disorder to service has been received since the December 2005 Board decision.  

For the reasons set forth above, none of the evidence added to the record since the December 2005 Board decision was issued, either by itself or in the context of all the evidence, is new and material evidence sufficient to reopen the appellant's claims of entitlement to service connection for right and left knee disorders.  Therefore, the December 2005 Board decision remains final, and the claims of entitlement to service connection for right and left knee disorders may not be reopened.

2.  Left shoulder claim

The evidence of record at the time of the December 2005 Board decision included the appellant's service medical records which show that he was treated for complaints of an injury to the left shoulder in March 1978.  He reported extreme pain on movement.  A diagnosis of mild strain was rendered.  There were no further entries in the service medical records regarding any complaints, injuries, or treatment for the appellant's left shoulder during the remainder of his service, and the report of the appellant's May 1979 separation examination was silent as to any left shoulder complaints or findings.

Post-service medical records reveal that the appellant injured his left shoulder in a work-related accident in 1983.  He was given pain medication and treated with a sling.  VA records, including applications for treatment dated in June 1980 and March 1982, and treatment records dated between 1982 and 1983, do not contain any notations referencing any left shoulder disorder.

The appellant was rear-ended in a July 1994 automobile accident and he sustained injuries to his left shoulder, neck and back.  Radiographic examination revealed a previous injury of the left shoulder and there was a prominent osteophyte of the inferior aspect of the neck of the humerus.  A diagnosis of a musculoligomentous sprain of the left shoulder was rendered.

The evidence of record includes an August 1997 written statement from a man who was stationed with the appellant in Germany in 1977.  The man said that the appellant had injured his left shoulder during a field exercise and that he had been on convalescent leave for three weeks as a consequence of that injury.

At his hearings conducted in January 1999 and November 2000, the appellant testified that he had slipped coming down some stairs during service and injured his left shoulder.  He stated that although he had continued having difficulty with the left shoulder in service, he did not report any left shoulder complaints at his separation examination.  Nor did he seek treatment for his left shoulder immediately after service.  He said that, in 1983, his arm came out of place at work and that he was treated by his employer's company doctor.  The appellant said that he was involved in an automobile accident which aggravated his left shoulder condition in 1994.  He received treatment from a private physician whose records indicate that imaging studies had revealed DJD involving the acromioclavicular joint and changes in the supraspinatus tendons consistent with a tendonitis or a partial tear of the rotator cuff.  In January 1997, the appellant was awarded SSA disability benefits based, in part, on his left shoulder injury of July 1994.

The appellant subsequently received VA treatment for his left shoulder, including pain medication and exercise therapy.  VA medical records reflect that the appellant was seen for complaints of left shoulder pain in the autumn of 1997.  He reported that he had had pain since 1977, when he dislocated the shoulder.  He said that he had again dislocated it in 1983, and that he had had problems since then with the left shoulder jumping out of place.  The 1994 injury was noted.  December 1997 radiographic examination revealed mild degenerative changes of the acromioclavicular joint; interval progression of that DJD of the left shoulder was observed in x-rays taken in June 1999.  Private medical records reflect that, in August 2000, the appellant reported a medical history of a dislocated left shoulder.

The appellant underwent a VA medical examination in October 2003; the examiner reviewed the claims file.  The appellant stated that his left shoulder condition began in 1977, when he was involved in a fight and fell down dislocating his left shoulder.  He said that since that time he had sometimes had numbness and pain in the shoulder area, and that he had had difficulty lifting his left arm over his head.  The examiner opined that, based on a review of the claims file and examination of the appellant, that it was very difficult to relate any current left shoulder condition to the in-service injury.  The examiner stated that the clinical and radiographic findings and the associated symptoms were not consistent with a history of left shoulder dislocation.

At his May 2005 Board hearing, the appellant testified that his left shoulder had been injured in Europe when he was attacked by several other soldiers.  He said that he had slipped down on his arm and knocked it out of place.  He also said that he had injured the left shoulder when he slipped on a slippery floor after mopping.  He stated that he had gone to sick call and that they had put a wrap on it and given him pain medications.  

The copies of private and VA treatment records dated between 1994 and 2012 that were added to the evidence of record after the December 2005 Board decision was issued reveal that the appellant continued to have a diagnosis of DJD.  The appellant's attorney has argued that the new medical evidence establishing the existence of a current left shoulder disorder, along with the appellant's lay statements regarding the in-service incurrence of that condition, constitutes new and material evidence.

Evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  The evidence submitted since the December 2005 Board decision does not provide relevant information demonstrating that the appellant has any chronic left shoulder pathology that is related to some incident of his active military service, including his described injuries during service.  The diagnoses of DJD and tendonitis were of record at the time of the December 2005 Board decision, as were the appellant's descriptions of his left shoulder injuries during service.  Therefore, the evidence added to the claims file is duplicative of evidence already of record.  In addition, no competent medical opinion relating any current left shoulder disorder to service has been received since the December 2005 Board decision.

For the reasons set forth above, none of the evidence added to the record since the December 2005 Board decision, either by itself or in the context of all the evidence, is new and material evidence sufficient to reopen the appellant's claim of entitlement to service connection for a left shoulder disorder.  Therefore, the December 2005 Board decision remains final, and the claim of entitlement to service connection for a left shoulder disorder may not be reopened.

3.  Bronchitis claim

The evidence of record at the time of the December 2005 Board decision included the appellant's service medical records which are negative for any complaints of, diagnosis of, or treatment for any chronic pulmonary or respiratory disorder.  On the report of his May 1979 service separation examination, the appellant's respiratory system was described as normal.  The appellant did not report any shortness of breath or related respiratory complaints on the associated report of medical history.

Post-service, the appellant complained of shortness of breath and chest pains at a VA facility in July1983; the clinical assessment was musculoskeletal chest pain.  A May 2002 VA treatment note indicates that the appellant had a previous medical history of bronchitis that had been diagnosed in September 1998.  A November 2002 note included a diagnosis of chronic bronchitis and the appellant was advised to stop smoking.  The appellant participated in smoking cessation education classes in 2002; he had a history of smoking a pack of cigarettes a day for over 20 years.  

The appellant testified at his May 2005 Travel Board hearing that a black spot was noted on his lung when he was processing out of service.  He said that he used to cough a lot in service and that he had been told he needed to stop smoking.  The appellant further testified that nothing was ever said about tuberculosis and that, about ten years before, he had been told by VA health care personnel that he had bronchitis.

The basis for the Board's December 2005 denial was that, while clinical records revealed a diagnosis of bronchitis, there was no medical opinion of record which connected the appellant's bronchitis to his period of military service.  The copies of private and VA treatment records dated between 1994 and 2012 that were added to the evidence of record after the December 2005 Board decision was issued reveal that the appellant continued to have a history of chronic bronchitis.  The appellant's attorney has argued that the new medical evidence establishing the current existence of bronchitis, along with the appellant's lay statements regarding the in-service incurrence of that condition, constitutes new and material evidence.

Evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  The evidence submitted since the December 2005 Board decision does not provide any relevant information demonstrating that the appellant has any chronic respiratory or pulmonary pathology (including bronchitis) that is related to some incident of his active military service.  The diagnosis of chronic bronchitis and the appellant's smoking history were of record at the time of the December 2005 Board decision, as were the appellant's descriptions of his problems with coughing and a spot on his lung in service.  However, no competent medical opinion relating any current respiratory or pulmonary disorder (including bronchitis) to service has been received since the December 2005 Board decision.  

For the reasons set forth above, none of the evidence added to the record since the December 2005 Board decision, either by itself or in the context of all the evidence, is new and material evidence sufficient to reopen the appellant's claim of entitlement to service connection for bronchitis.  Therefore, the December 2005 Board decision remains final, and the claim of entitlement to service connection for bronchitis may not be reopened.

4.  Cardiac/heart claim

The evidence of record at the time of the December 2005 Board decision included the appellant's service medical records which are negative for any complaint of, diagnosis of, or treatment for a heart disorder.  The appellant underwent a service separation examination in May 1979; his physical examination did not result in any abnormal findings related to the heart.  In addition, the appellant denied any cardiac complaints on the associated report of medical history.

Post-service, the appellant complained of shortness of breath and chest pains at a VA facility in July1983.  After a physical examination and testing were accomplished, the clinical assessment was musculoskeletal chest pain.  

In March 1997, the appellant was admitted to a VA hospital for complaints of severe mid-epigastric abdominal pain times one day.  He gave a history of chronic abdominal pain over the previous several years and reported treatment for gastritis.  He said he had no history of chest pains other than a few months prior when he had had chest pain that had been induced by playing basketball.  Testing indicated the appellant had experienced an extensive acute myocardial infarction (MI) and he underwent a coronary angioplasty and placement of a stent.  A diagnosis of coronary artery disease (CAD), acute MI was rendered. 

During his January 1999 personal hearing at the RO and at his November 2000 Travel Board hearing, the appellant testified that he had been seen in a VA facility in approximately 1980 for complaints of sweating and difficulty breathing.  He was assessed for a heart condition but the findings were normal.  The clinical assessment was gastritis.  He provided similar testimony at his May 2005 Travel Board hearing.  

A January 2001 private medical includes a history of CAD, status post MI and hypertension.  An April 2004 admitting report from a private heart hospital indicates that the appellant had recently undergone a cardiac catheterization at a VA facility.  The clinical assessment was unstable angina pectoris, CAD, status post old MI, status post angioplasty and stent (1997) and hypertension; rule out tachyarrhythmia or seizure.

The basis for the Board's December 2005 denial was that, while clinical records revealed diagnoses of CAD and hypertension, there was no medical opinion of record which connected the appellant's cardiac conditions to his period of military service.  The copies of private and VA treatment records dated between 1994 and 2012 that were added to the evidence of record after the December 2005 Board decision was issued reveal that the appellant continued to have cardiac pathology.  The appellant's attorney has argued that the new medical evidence establishing the current existence of a heart disorder, along with the appellant's lay statements regarding the in-service incurrence of that condition, constitutes new and material evidence.

Evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  The evidence submitted since the December 2005 Board decision does not provide any relevant information demonstrating that the appellant has any chronic heart or cardiac pathology (including hypertension and CAD) that is related to some incident of his active military service.  The diagnoses of hypertension and CAD were of record at the time of the December 2005 Board decision, as were the appellant's descriptions of his problems with chest pains and collapsing shortly after his separation from service.  However, no competent medical opinion relating any current heart or cardiac disorder (including hypertension, MI and CAD) to service has been received since the December 2005 Board decision.  

For the reasons set forth above, none of the evidence added to the record since the December 2005 Board decision, either by itself or in the context of all the evidence, is new and material evidence sufficient to reopen the appellant's claim of entitlement to service connection for a cardiac/heart disorder.  Therefore, the December 2005 Board decision remains final, and the claim of entitlement to service connection for a cardiac/heart disorder may not be reopened.

5.  Diabetes claim

The evidence of record at the time of the December 2005 Board decision included the appellant's service medical records which show that he reported having had glucose in his urine on his August 1976 report of medical history.  The examining doctor noted the report of glucosuria given by the appellant but stated that current testing was negative for sugar in the appellant's urine.  The examiner described the appellant's endocrine system as normal and stated the appellant had no symptoms of diabetes.  The service medical records do not reflect any other mention of any endocrine dysfunction and the clinical evaluation at the time of the May 1979 service separation examination was normal.  In addition, the urinalysis accomplished at that time was negative for sugar.

The record shows no treatment for or diagnosis of diabetes mellitus within one year of the appellant separation from service in August 1979.  In addition, the January 1997 award of SSA disability benefits does not include any mention of DM.  A May 1997 VA treatment note indicates that the appellant was found to have pre-diabetic hyperglycemia.  A May 2002 VA treatment note indicates that the appellant had a family history of diabetes (mother and grandfather).  A July 2002 note stated that the appellant was not diabetic.  In June 2003, the appellant was seen in a VA clinic for his concerns after being told he was diabetic the previous month; he said that he had been told he was diabetic when he left the military.  The appellant offered similar statements during his May 2005 Travel Board hearing.

In its December 2005 decision, the Board denied the appellant's claim of entitlement to service connection for DM because there was no medical opinion of record that attributed the onset of the DM to the appellant's period of military service.  In addition, the Board noted that the appellant's only overseas service had been in Germany and that, therefore, he was not entitled to presumptive service connection based on herbicide exposure.

The appellant satisfies the criterion of having a current disability as the record shows that he was first diagnosed with type II DM in May 2003.  However, the Board denied the appellant's claim for DM in its December 2005 decision because the earliest evidence of a diagnosis of DM occurred approximately 24 years after his separation from service in August 1979, and because there was no medical evidence relating the appellant's DM to any incident of his military service.  The copies of private and VA treatment records dated between 1994 and 2012 that were added to the evidence of record after the December 2005 Board decision was issued reveal that the appellant continues to be treated for DM.  The appellant's attorney has argued that the new medical evidence establishing the current existence of DM, along with the appellant's lay statements regarding the in-service incurrence of that condition, constitutes new and material evidence.

Evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  The evidence submitted since the December 2005 Board decision does not provide any relevant information demonstrating that the appellant's DM is related to some incident of his active military service or that it had its onset within one year of service separation.  The diagnosis of DM and the appellant's August 1976 report of glucosuria were of record at the time of the December 2005 Board decision.  However, no competent medical opinion relating the appellant's DM to service has been received since the December 2005 Board decision.  

For the reasons set forth above, none of the evidence added to the record since the December 2005 Board decision, either by itself or in the context of all the evidence, is new and material evidence sufficient to reopen the appellant's claim of entitlement to service connection for DM.  Therefore, the December 2005 Board decision remains final, and the claim of entitlement to service connection for DM may not be reopened.

6.  Back claim

As previously noted, the appellant's original claim for service connection for a back injury was denied in a rating decision issued in January 1980.  The evidence considered by the RO in making its January 1980 decision included the appellant's service medical treatment records and his August 1979 application for benefits.  The evidence added to the record subsequent to the issuance of the January 1980 rating decision includes written statements from the appellant and his representatives; the appellant's service personnel records; SSA records, including a January 1997 grant of benefits; copies of private and VA treatment records dated between 1982 and 2012; the report from the VA medical examination conducted in October 2003; and testimony presented by the appellant at hearings conducted in January 1999, November 2000, and May 2005.

The appellant's service medical records are negative for any complaint of, diagnosis of, or treatment for any low back disorder or lumbar spine injury.  The appellant underwent a service separation examination in May 1979; his physical examination did not result in any abnormal findings related to the back.  In addition, the appellant denied any back complaints on the associated report of medical history.

The basis for the January 1980 denial was that there was no evidence of any back injury or back disorder in the appellant's service medical records.  The copies of private and VA treatment records dated between 1982 and 2012 that were added to the evidence of record after the January 1980 rating decision was issued reveal that the appellant was in a motor vehicle accident that resulted in a back injury in July 1994.  Radiographic examination of the lumbar spine suggested paraspinal muscle spasms; the vertebral bodies were of normal height with well maintained intervertebral disc spaces.  There was no evidence of an acute fracture or subluxation.  A private physician concluded that the findings were consistent with a musculoligamentous sprain of the lumbar spine.  In September 1994, the appellant was noted to have responded to conservative management and his physical examination was within normal limits.  The appellant's VA treatment records indicate that he was assessed with low back pain in October 1998.  In November 2002, he was noted to have chronic low back pain.  However, no diagnosis of any specific low back or lumbar spine pathology is of record.

The appellant provided testimony relating to various service connection claims in January 1999.  He stated that he was not working because of his knees and left shoulder (for which he was seeking service connection).  He further stated that he also had back problems that affected his ability to work, but he did not say anything about his back problems being related to some incident of service or having had some back injury in service.  The appellant did not mention his back problems during his November 2000 Travel Board hearing or during his May 2005 Travel Board hearing.

Evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  The appellant's attorney has argued that the new medical evidence establishes the current existence of a back disorder, and that this, along with the appellant's lay statements regarding the in-service incurrence of that condition, constitutes new and material evidence.

The evidence submitted since the January 1980 rating decision does not provide any relevant information demonstrating that the appellant has any chronic back pathology that is related to some incident of his active military service.  While the appellant has contended that he has a back disorder, only back pain has been clinically noted and pain alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In addition, no diagnosis of arthritis of the lumbar spine is of record and there is no radiographic evidence of any such arthritis.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

For the reasons set forth above, none of the evidence added to the record since the January 1980 rating decision, either by itself or in the context of all the evidence, is new and material evidence sufficient to reopen the appellant's claim of entitlement to service connection for a back disorder.  Therefore, the January 1980 rating decision remains final, and the claim of entitlement to service connection for a back disorder may not be reopened.

B.  Service Connection Claim

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (noting that Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  A claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim.  Id.

The appellant's service medical records are negative for any complaint of, diagnosis of, or treatment for any fungal foot infection.  The appellant underwent a service separation examination in May 1979; his physical examination did not result in any abnormal findings related to the skin on his feet.  In addition, the appellant denied any skin and foot complaints on the associated report of medical history.

Furthermore, there is no competent evidence demonstrating the existence of any skin disorder of the feet at any time since the filing of the appellant's claim in October 2008.  A September 2008 note from the private Foot and Ankle Clinic stated that the appellant's toenails and interweb spaces were clear.  VA treatment records dated between February 2001 and October 2012, including diabetic foot care records, contain no mention of any skin lesions of the feet.  For example, a June 2012 treatment note states that the appellant's skin was intact.

Although the appellant is competent to report having skin problems on his feet, even when taking into account his complaints, the evidence of record does not show that a chronic skin disorder of the feet was diagnosed at any time since he filed his claim for service connection for this disorder in October 2008.  The only evidence of a skin disorder of the feet in the record is the appellant's October 2008 claim.  

The Board acknowledges the appellant's belief that he has a chronic skin disorder of the feet that is related to his military service.  However, the appellant has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the appellant received any special training or acquired any medical expertise in evaluating and determining causal connections for skin conditions.  King v. Shinseki, No. 2011-7159 (Fed. Cir. Dec. 5, 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Therefore, the preponderance of the evidence is against the appellant's claim for service connection for a fungal disorder of the feet.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the claim is denied.  38 U.S.C.A. § 5107.


ORDER

New and material evidence not having not been submitted, the appeals to reopen the claims of entitlement to service connection for a right knee disorder, a left knee disorder, a left shoulder disorder, bronchitis, a cardiac/heart disorder, DM and a back disorder are all denied.  

Entitlement to service connection for a skin disorder of the feet, claimed as a foot fungus, is denied.



REMAND

A July 2005 rating decision denied the appellant's claim of entitlement to disability benefits under the provisions of 38 U.S.C.A. § 1151 for additional cardiac disability, claimed to be the result of a March 2004 VA cardiac catheterization.  The appellant was notified of the denial the next month and he submitted an NOD in August 2005.  An SOC was issued in December 2005, but the appellant did not perfect his appeal within the appeal period.

The appellant subsequently submitted a § 1151 claim for additional cardiac disability identified as ventricular tachycardia in February 2010.  He averred that the claimed cardiac pathology was caused by the March 2004 cardiac catheterization he had undergone in a VA facility.  A September 2010 rating decision denied the appellant's attempt to reopen his § 1151 claim for additional cardiac disability.  He was notified of the denial by way of an RO letter dated September 29, 2010.  On September 19, 2011, the RO received a written statement from the appellant's attorney in which disagreement with the September 2010 § 1151 rating decision was specifically expressed.  This serves as a timely NOD.  However, no SOC is of record as to that issue.

Where an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, therefore, the appellant must be provided an SOC that addresses the issue of whether new and material evidence sufficient to reopen the claim of entitlement to disability benefits under the provisions of 38 U.S.C.A. § 1151 for additional cardiac disability has been received.  The appellant must be notified of the time limit within which a substantive appeal must be filed in order to perfect an appeal on this issue to secure appellate review by this Board.

Accordingly, the case is remanded for the following action:

1.  Examine the appellant's attempt to reopen his 38 U.S.C.A. § 1151 claim for additional cardiac disability due to a March 2004 VA cardiac catheterization.  If no additional development is required, prepare an SOC in accordance with 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefits sought, or by the appellant's withdrawal of the NOD.

2.  If, and only if, the appellant files a timely substantive appeal, should this issue be returned to the Board for appellate review.

No action is required by the appellant until he receives further notice; however, the appellant may present additional evidence or argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


